                Case 8:20-bk-03608-CPM        Doc 221     Filed 07/28/20    Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                     www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                       Case No. 8:20-bk-03608-CPM
                                                         Chapter 11

                                                         Jointly Administered with:
CFRA, LLC                                                Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                     Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                       NOTICE OF HEARING

             You are hereby notified that a hearing Re: Omnibus Motion to Reject Unexpired Leases

(First Omnibus) Doc [213] will take place on July 30, 2020 at 3:30 p.m. at the Sam M. Gibbons

United States Courthouse, 801 N. Florida Avenue, Courtroom 8B, Tampa, Florida.

             Any party opposing the relief sought at this hearing must appear at the hearing or any

objections or defenses may be deemed waived.

             Telephonic Appearance Requirement: Effective March 16, 2020, and continuing until

further notice, Judges in all Divisions will conduct all preliminary and non-evidentiary hearings

by telephone. For Judge McEwen, parties should arrange a telephonic appearance through Court

Call (866-582-6878).

                                    CERTIFICATE OF MAILING

             WE HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

counsel of record and all interested parties identified on the attached Service Lists on July 28,

2020 via transmission of Notices of Electronic Filing generated by CM/ECF and via first class

U.S. mail, postage pre-paid, as indicated thereon.




37245190.1
                Case 8:20-bk-03608-CPM   Doc 221     Filed 07/28/20   Page 2 of 4

                                                                Case No. 8:20-bk-03608-CPM


             Dated: July 28, 2020

                                          SAUL EWING ARNSTEIN & LEHR LLP
                                          Counsel for Debtors and Debtors-in-Possession
                                          701 Brickell Avenue, 17th Floor
                                          Miami, FL 33131
                                          Telephone: (305) 428-4500
                                          Facsimile: (305) 374-4744
                                          Email: Carmen.Contreras-Martinez@saul.com

                                          By:      /s/ Carmen Contreras-Martinez
                                                   Carmen Contreras-Martinez
                                                   Florida Bar No. 093475

                                                   -and-

                                                   Stephen B. Ravin (admitted pro hac vice)
                                                   Florida Bar No. 293768 (inactive status)
                                                   Aaron S. Applebaum (admitted pro hac vice)
                                                   1037 Raymond Boulevard
                                                   Suite 1520
                                                   Newark, NJ 07102
                                                   Telephone: (973) 286-6700
                                                   Facsimile: (973) 286-6800
                                                   Stephen.Ravin@saul.com
                                                   Aaron.Applebaum@saul.com




                                            -2-
37245190.1
             Case 8:20-bk-03608-CPM   Doc 221   Filed 07/28/20   Page 3 of 4

                                                          Case No. 8:20-bk-03608-CPM


Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219




                                         -3-
37245190.1
             Case 8:20-bk-03608-CPM   Doc 221   Filed 07/28/20   Page 4 of 4

                                                          Case No. 8:20-bk-03608-CPM




David, Elizabeth & Robert Nakahara
415 Oneida Court
Danville, CA 94526

Elliston Place Partners LLC
c/o The Mathews Company
PO Box 22149
Nashville, TN 37202

Elliston Place Partners, LLC
Attn: Dede Scott
Po Box 22149
Nashville, TN 37203

Highland Creek Retail, LLC
c/o Childress Klein
301 S. College Street, Ste 2800
Charlotte, NC 28202

J.D. Eatherly
C/O Vastland Companies
1720 West End Ave., Suite 600
Nashville, TN 37203

Manheim Township Development
Attn: Amy Koller
510 East Main Street
Lititz, PA 17543

Stanhope 2013, LLC
C/O Kane Realty Corporation
P.O. Box 19107
Raleigh, NC 27619

Trilogy, Inc.
Attn: Becky Hilstron
1220 Richmond Road
Williamsburg, VA 23185

Tuyen D. Lecong, Trustee
11823 Quartz Circle
Fountain Valley, CA 92708




                                         -4-
37245190.1
